Decree reversed. On May 17, 1963, in proceedings for separate support brought by the wife, the Probate Court entered a decree ordering the husband to pay $250 a week for the support of the wife and their four minor children. On November 1, 1963, the husband brought this petition to modify the decree on the ground that the support order was excessive. The judge, after hearing, entered a decree denying the petition. The husband appealed. The evidence is reported but the judge made no findings of fact. The entry of the decree imports a finding of every fact essential to support it. Attorney Gen. v. Woburn, 322 Mass. 634, 635. The sole question is whether the finding of the judge, implied in the decree, was plainly wrong. See Young v. Paquette, 341 Mass. 67, 76. The controlling principles in a case of this sort have been set forth in Coe v. Coe, 313 Mass. 232, 235, and need not be restated. From an examination of the evidence, as to which there was little or no conflict, we are of opinion that the finding implied in the present decree, to the effect' that no modification of the earlier decree was required, was plainly wrong. See Hillery v. Hillery, 342 Mass. 371. We do not undertake to say what the appropriate support order should be. All that we can say is that the payments called for in the earlier decree, in the light of the evidence, are excessive and should be modified.